Title: From Thomas Jefferson to Henry Dearborn, 2 February 1806
From: Jefferson, Thomas
To: Dearborn, Henry


                        
                     
                        Th: J to Genl. Dearborne
                     
                            Feb. 2. 06.
                        
                        I propose tomorrow morning to send to both houses the act of S.C. with the inclosed message. is there
                            sufficient reason to be satisfied that the positions ceded are the best? or ought we not to examine & say what positions
                            we think worth taking & will take & fortify, & consequently to require a suitable modification of their act? the
                            condition of fortifying them all in 3. years, or to lose what we shall have done, merits consideration.
                    